IN THE SUPREME COURT OF THE STATE OF NEVADA




                        SILVA HINCH,                                            No. 84438
                                                Appellant,
                                     vs.
                        DUSTY JENSEN,
                                                 Respondent.
                                                                                  MED
                                                                                  APR 0 8 2022
                                                                                         A. BROWN
                                                                                          EAlE COUIU

                                                                                            ERK




                                             ORDER DISMISSING APPEAL

                                   This is a pro se appeal from a district court order granting a
                       motion to modify custody of a minor child and from a district court order
                       granting a motion for temporary sole custody of a minor child. Fourth
                       Judicial District Court, Elko County; Alvin R. Kacin, Judge.
                                   Review of the notice of appeal and documents before this court
                       reveals a jurisdictional defect. Notice of entry of the order granting the
                       motion to modify custody was served on appellant, via mail, on February 3,
                       2022. Thus, the notice of appeal was due to be filed in the district court by
                       March 10, 2022. See NRAP 4(a)(1); NRCP 6(d). Appellant, however, did not
                       file the notice of appeal in the district court until March 17, 2022. Further,
                       an order awarding temporary custody of a minor child is not substantively
                       appealable. In re Temporary CustOdy of Five Minors, 105 Nev. 441, 777 P.2d
                       901 (1989); cf. NRAP 3A(b)(7) (authorizing an appeal from a district court
                       order finally establishing the custody of minor children). Accordingly, this
                       court lacks jurisdiction, see Healy v. Volkswagenwerk, 103 Nev. 329, 330-31,
SUPREME Cowls
        oF
     NEVADA


(0) 1947A    44114to
                     741 P.2d 432, 433 (1987) (this court lacks jurisdiction over an untimely
                     notice of appeal), and
                                 ORDERS this appeal DISMISSED.




                                                                         J.
                                              Silver
                                  4.


                     Cadish
                           CeeeN,               ,J.                     Pick.
                                                                 Pickering
                                                                                       J.




                     ce:   Hon. Alvin R. Kacin, District Judge
                           Silva Hinch
                           Dusty Jensen
                           Elko County Clerk




SUPREME COURT
        OF
      NEVADA


t O) 1947A   4EN10
                                                         2